                        Case 3:21-cv-00047-SB                     Document 1           Filed 01/08/21           Page 1 of 5



 Pro Se 1 (Rev. 12/16) Com Jaint for a Civil Case



                                         UNITED STATES DISTRICT COURT
                                                                          for the
                                                                  District of Oregon

                                                                   Portland Division


                                                                            )       Case No.      3:21-cv-47-SB
                                                                            )                      (to be filled in by the Clerk's Office)
                                                                            )
                                                                            )
                                                                                                              We�
                                 Plaintiff(s)
   (fVrite the full name of each plaintiffwho is filing this complaint.
·· If the names ofall the plaintiffs cannot fit in the space above,
                                                                            )       Jury Trial: (check one)                 ONo
   please write "see attached" in the space and attach an additional        )
   page with the full list of names.)                                       )
                                   -v-                                      )
                                                                            )
                                                                            )
                                                                            )
   fr>t'HJ{.[Ut,tAI� ��                                                     )
                                Defendant(s)
  (Write the full name of each defendant who is being sued If the           )
  names ofall the defendants cannot fit in the space above, please          )
  write "see attached" in the space and attach an additional page           )
  with the full list of names.)



                                                    COMPLAINT FOR A CIVIL CASE

  I.        The Parties to This Complaint
            A.         The Plaintiff(s)

                       Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                       needed.
                                  Name
                                  Street Address
                                  City and County
                                  State and Zip Code
                                  Telephone Number
                                  E-mail Address


            B.         The Defendant(s)

                       Provide the information below for each defendant named in the complaint, whether the defendant is an
                       individual, a government agency, an organization, or a corporation. For an individual defendant,
                       include the person's job or title (ifl.710w11). Attach additional pages if needed.


                                                                                                                                             Page I of 5
                       Case 3:21-cv-00047-SB                Document 1   Filed 01/08/21   Page 2 of 5



Pro Se l (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1
                                Name
                                Job or Title (if !mown)
                                                              ~ ~ tU:.H'~/J IP-: ~ ~ h Y J < . _
                                 Street Address                                    /
                                                              fkt.4~&/a~nr: , , , , ~ ~ L & ~
                                 City and County               ~&>
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if b10wn)


                     Defendant No. 2
                                Name
                                Job or Title (if lcnown)
                                 Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                E-mail Address (if known)


                      Defendant No. 4
                                Name
                                Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                E-mail Address (if b1own)



                                                                                                        Page 2 of 5
                      Case 3:21-cv-00047-SB                    Document 1           Filed 01/08/21      Page 3 of 5



Pro Se I (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

           Federal courts are courts of limited jurisdiction (limited power). Generally, only two types ofcases can be
           heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
           parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
           is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
           another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
           diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                  ~ederal question                                  D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.




          B.
                     Jkt' £ - e ~ , ~ a , , ~ / ~ -ru.,
                                                  ~ ~ ~ / ! # ///du$-~~
                                                        euu I / ' " ~ ~ ~ ~~
                     If the Basis foriu..isdiction Is Diversity of Citizenship
                                        .          /'-'-'~~
                      1.        The Plaintiff(s)

                                a.          If the plaintiff is an individual
                                            The plaintiff, (name)    ~            d,,_ d2.v£ ~L                  , is a citizen of the
                                                                                      /
                                            State of (name) ~~


                                b.          If the plaintiff is a corporation
                                            The plaintiff, (name)                                                , is incorporated
                                                                         ----------------
                                            under the laws of the State of (name)
                                            and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information/or each additional plaintiff.)

                      2.        The Defendant(s)

                                 a.         If the defendant is an individual
                                            The defendant, (name)      ~--?-/4..I t- I#-:'.> /(4,ffi,- ~ /##~a citizen of
                                            the State of (name)     J 1,(,,/   ~ U,..~    ·   ~ o / ~ . Or is a citizen of
                                            (foreign nation)


                                                                                                                             Page 3 of 5
                            Case 3:21-cv-00047-SB                          Document 1          Filed 01/08/21   Page 4 of 5



 Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                   b.              If the defendant is a corporation
                                                   The defendant, (name)                                              , is incorporated under
                                                                                  --------------
                                                   the laws of the State of (name)                                              , and has its
                                                   principal place of business in the State of (name)
                                                   Or is incorporated under the laws of (foreign nation}
                                                   and has its principal place of business in (name)


                                   (If more than one defendant is named in the complaint, attach an additional page providing the
                                   same information for each additional defendant.)

                         3.        The Amount in Controversy

                                   The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                   stake-is more than $75,000, not counting interest and costs of court, because (explain):




 III.       Statement of Claim

            Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
            facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
            involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
            the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
            write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
           71...,_,, 12;; fack /t~S Jl4,/.4t~cJa1~                                         MM-OH-./s ; , ; ~ ~
                                     ,        __ .LJ           ~ ,1,v1_, g,(_ &-,-5 ,4#'a-✓-_,!!.; ~ Mo~ #v~ ~4~-/"'5..
         11.- ~//Uu ~ L d l -                                          o/          ff'~//" h ,16/
                 r:l._                        _d,,.  a-rA-~-- ~ ~~                        /~~
        rl- ~~                                     ~~~ Q,,1-£ I µ../.2 e.. o-?- J;>~...L.tl.--t--~
                                                                                                 ✓
                                 _,,d     .           ,I   I   /   (

                                c.:;;..,,,,-,-7·
         fi..,1~;W--             ~~                                    ~     '?1/t.?,,- ,C,   ~ ~ ,???- / ~ce-?;,?'r~
                 'J?'T~f:.~c I d~/f!FI/~                                                      r:--d e// ~ ~            ~~-,-~~ I>$-~&-~~
 IV.        Relief/4'.....6f,rr14_.!tfl

           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
            punitive money damages.~~,e.-- j-/"#1/✓fJ.>                                         M~         ~ A o/C cvP-aeA_
        /4AJ./l/l/V           ~~-7"'~ (!_L,,..v..,..,,/~I;:.                           ~vi- ~ ( J r / 5 r ~r-<
                    ;,;:.      h ,       _ ,c-t~.,,,f-- tJtl-/,,-v "'lt,u__, Ut,,,_,,-1 k P'l 5~ifer ~,,.-n,;u..4-c/T

                ~v-v-, ., . ~ _ . _
        Oe-vl-     7 J/V ~ ,- r

           ~    1-f-..,.~;_/}_;U~                                  I~~ ~7k/>/4~ ~,,-~
   Q.,.v                                                           ~                          ~~y/?Pl'd-eat/~r...-
 01'VO/;Lfl/ flfy,t..,,,I--~ <5 ~~- , ~.,hvU,S-i.,..t.<r~4of5
/11j?IAJ'ri / l ~ - a-e.-~ ~ o t l - CJ-p-e:-l':A ·
          'l,
                      Case 3:21-cv-00047-SB             Document 1        Filed 01/08/21        Page 5 of 5



Pro Se I (Rev. 12/16) Complaint for a Civil Case




V.         Certification and Closing

           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy lmowledge, infonnation,
           and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
           requirements of Rule 11.

           A.         For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date of signing:


                      Signature of Plaintiff
                      Printed Name of Plaintiff


           B.         For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                       Page 5 of 5
